POPOVICH, Judge,
dissenting:
I must dissent. This case is controlled by Commonwealth v. Baker, 511 Pa. 1, 511 A.2d 777 (1986). In an attempt to distinguish this case, the majority mischaracterizes its language by equating a recitation of the Common*616wealth’s position with the holding of the case. In Baker, 511 Pa. at 17, 511 A.2d at 785, the Court states that it is a contention of the Commonwealth that the prosecutor’s comments were invited by defense counsel. The opinion does not indicate it “was persuaded” by this argument as stated by the majority in footnote 6.
It is clear that it is our duty to review closing remarks in context and determine if they have the effect of causing a fixed bias or hostility. The remarks, in context, are as follows:
Lastly, I will ask for the courage of all of you to reach a verdict which is consistent with the evidence. I am not permitted to ask you to reach or tell you what I believe in terms of certain evidence, who I believe and why I believe them because what I say really is not important at all. I am also prohibited from doing that, properly so, by the Supreme Court of our Commonwealth because you, these 12 people here are the people that will determine the facts.
Now, I mentioned power. What do I mean by that? Well, power is the fact that you as jurors in this case will actually make this system in this City work. You make it work. You know, some of us feel and many times you have heard that the greatest privilege or power that we have is to vote. Well, that is very true for many, many different reasons, but some of us at times think that in the Presidential election, there are so many millions of votes or in the Governor’s election or Mayor and going down, of course, from millions of votes to hundreds of thousands that sometimes, maybe our vote doesn’t count. Well, that is not true. Our vote counts very much. And because of our ability to vote, we can, in fact, see eventually things occurring through people or through legislation.
Well, your power is something else. The power of being a juror and the power of actually taking part in the criminal justice system of which you are definitely a part at this point, is very significant, indeed, because what do I mean? I simply mean that the 12 of you, when you *617reach a decision, no matter what it is, it is to a certain extent final and it is to a certain extent immediate. You will not have to wait to see if that bill you wanted to be passed or whether the President will abide by what he said in his campaign. Your decision will be final to a certain extent and immediate.
I say, final to a certain extent because if you acquit both these gentlemen, they go never to come back, never to see this charge and never to have to answer again. That is final. If you convict them of first degree murder or a lesser degree depending upon your own view and based on the evidence, of course, there are appeals and there may be reversals later on because of evidentiary problems, but at least there is to an extent a finality to that also.
So that is why I say to all of you, the responsibility that Judge Richette very early in her comments to all of you means so much.
THE COURT: Excuse me, Mr. McGill. I really do think that you ought to add that the implications of a verdict should play no role in their reaching a verdict.
[Prosecutor]: Oh, yes, very definitely. Thank you, Judge.
THE COURT: I think that should be the final thing to what you just said.
[Prosecutor]: The implications, all of that is not to take any part in your verdict but understand that your verdict is indeed an immediate action. You are powerful, so please take that responsibility very seriously, as I am sure all of you have by the attention that you have been paying to all the people.
(Trial Transcript, pp. 1260-62)
These remarks fail to rise to the levels of improprieties found in the cases cited by the majority. Specifically, in Commonwealth v. Connors, 311 Pa.Super. 553, 458 A.2d 190 (1983), this court found a statement that a “verdict of not guilty would acquit appellant and render the Commonwealth powerless to retry him” was within the bounds of proper advocacy.
*618Furthermore, I find the judge’s remarks, which were immediately made, did have a curative effect. Although not spoken to the jury, these remarks were made in the jury’s presence and obviously for its benefit. This is not a case where the trial judge’s statement was “generalized and abstract to the point of inaccuracy.” Although the trial judge — a most experienced jurist — used a subjunctive choice of words, it was clear that her remarks were more than “mere suggestion”. The case cited by the majority, Commonwealth v. Bruno, 466 Pa. 245, 352 A.2d 40 (1976) involved a scenario where a trial judge took no direct action to ensure that a jury was not exposed to extensive prejudicial publicity but “merely suggested” they read a good book instead of reading the newspaper or watching the news. The “suggestion” made by the trial judge in the case before us was in fact a direct action which did have curative effects.
The majority would have us believe the case before us is distinguishable from Baker, supra, where the trial judge “clearly and succinctly” instructed the jury that statements by counsel could not be considered as evidence. Actually, the trial judge in the case before us not only gave the same generalized instruction approved by the Baker court, but went one step further and made specific, curative remarks.